Case 2:17-cv-13589-JMV-MF Document 22 Filed 06/02/20 Page 1 of 3 PageID: 117



Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 FINLEY FENTON,

                Plaintiff,
                                                            Civil Action No. 17-13589
        v.                                                         (JMV) (MF)

 U.S. SECURITY ASSOCIATES, INC. and                                 ORDER
 JOHN DOES 1-10,

                Defendants.


 John Michael Vazquez, U.S.D.J.

        This matter comes before the Court on the January 9, 2020 Report and Recommendation

(the “R&R”) of Magistrate Judge Mark Falk. D.E. 21. The R&R addressed Defendant U.S.

Security Associates, Inc.’s unopposed motion to dismiss for failure to prosecute. D.E. 20. The

R&R recommends that this Court dismiss Plaintiff’s Complaint because Plaintiff failed to comply

with the Court’s March 8, 2019 Order compelling his attendance at a conference before the Court

knowing dismissal was a possible sanction (D.E. 17), failed to respond to defense counsel’s

attempted communications for over a year, failed to oppose Defendant’s motion, and appears to

have “willfully abandoned his case against Defendant.” R&R at 5; and it

       APPEARING that the parties were advised as to the dates that any objections to this R&R

were to be served and filed. D.E. 21; and it

       APPEARING that no objections to the R&R have been received and the time for filing

any objections has expired; and it
Case 2:17-cv-13589-JMV-MF Document 22 Filed 06/02/20 Page 2 of 3 PageID: 118



        APPEARING that “where no objections are made in regard to a report or parts thereof,

the district court will adopt the report and accept the recommendation if it is ‘satisf[ied] . . . that

there is no clear error on the face of the record.’” Sportscare of Am., P.C. v. Multiplan, Inc., No.

10-4414, 2011 WL 500195, at *1 (D.N.J. Feb. 10, 2011) (quoting Fed. R. Civ. P. 72 Advisory

Committee's Notes); and it

        APPEARING that this Court independently reviewed the record and the R&R, and hereby

adopts it as the Opinion of this Court. In adopting the R&R, this Court, like Judge Falk, is mindful

of Hildebrand v. Allegheny County, which reiterates that when possible, cases should be decided

on the merits. 923 F.3d 128, 132 (3d Cir. 2019). In Hildebrand, the Third Circuit echoed Supreme

Court guidance and repeated its prior directions that a sanction of dismissal with prejudice is

extreme and “must be a sanction of last, not first, resort.” Id. (quoting Poulis v. State Farm Fire

& Cas. Co., 747 F.2d 863, 867, 869 (3d Cir. 1984)). Here, given Plaintiff’s repeated failure to

participate in litigation that he initiated, this Court concludes that Judge Falk appropriately

concluded that the Poulis factors weigh towards dismissal;

        THEREFORE, for the foregoing reasons, and for good cause shown,

        IT IS on this 2nd day of June, 2020,

        ORDERED that the Court adopts the Report and Recommendation, D.E. 21, in its entirety;

and it is further

        ORDERED that Defendant’s motion to dismiss (D.E. 20) is GRANTED and Plaintiff’s

Complaint is hereby DISMISSED; and it is further

        ORDERED that the Clerk of the Court is directed to close this matter; and it is further




                                                  2
Case 2:17-cv-13589-JMV-MF Document 22 Filed 06/02/20 Page 3 of 3 PageID: 119



           ORDERED that the Clerk’s Office shall mail a copy of this Order and the accompanying

Report and Recommendation (D.E. 21) to Plaintiff by regular mail and by certified mail return

receipt.



                                              __
                                               ___
                                                 __________________________
                                              __________________________ _ ____
                                              Johnn Michael
                                                    Michael Vazquez, U.S.
                                                                     U.S.D.J.
                                                                        S .D
                                                                        S. D..J.




                                                 3
